DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 11/16/2021, the following has occurred: Claims 1, 11, and 20 have been amended; Claims 8 and 9 have been canceled.
Claims 4 and 14 – 19 have been previously canceled.
Claims 1 – 3, 5 – 7, 10 – 13, and 20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 – 3, 5 – 7, 10 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya, U.S. Pre-Grant Publication 2012/ 0183188 in view of Yarger et al., U.S. Pre-Grant Publication 2006/ 0111937 and McDaniel et al., U.S. Pre-Grant Publication 2003/ 0142328.
As per claim 1,
Moriya teaches a method for automatically setting image viewing context, comprising:
extracting image references and body parts associated with the image references from a report (figure 5, DICOM workstation output is the report generation screen and paragraph 89, 90 and automatically via paragraph 99, or paragraph 154);
mapping each of the body parts to an image viewing context so that image references associated with the body parts are also associated with the image viewing context (paragraphs 89, 95, 97, image finding field, #105 – also reference image selection button 119b – inherent to DICOM, paragraph 154),
said image viewing context including display settings for displaying an image (paragraphs 89 – 91),
wherein mapping each of the body parts to an image viewing context includes locating each of the body parts in a look-up table which maps body parts to a corresponding image viewing context (figure 17, paragraph 155)
wherein the corresponding image viewing context is specific to a modality of the image to be viewed (paragraph 154, display condition determination means 90 for obtaining a lesion character lesion character)
receiving a user selection indicating an image to be viewed (paragraph 101, position of lesion area or paragraph 163 – instructions to display);
determining whether the user selection is one of the image references associated with the image viewing context (paragraph 101- linked through hyperlink paragraph 104 or paragraphs 163, 164)
based on the extracted image references and body parts associated with the image references from the report (paragraph 101, “When a position of lesion area is inputted, the organ to which the inputted position of lesion area belongs is 
displaying the image of the user selection (figure 7 and paragraphs 110 - 114);
receiving a user input updating the image (figure 9 and paragraphs 114 – 118), ; and
displaying the updated image based on a specific user profile (figure 8, paragraphs 118 – 120 and 126).
Moriya does not explicitly teach the method comprising:
displaying the image of the user selection according to a default setting when the user selection is not one of the image references associated with the image viewing context, wherein the default setting automatically adjusts to correspond to a body part extracted from a surrounding image reference within the report;
displaying the updated image based on a specific user profile, wherein the user profile includes the image viewing context generated based on the user preferences and stored as the image viewing context for the updated image.
To understand this limitation, the Examiner first looked to see what the Specification describes as “viewing context.” Note that there is no explicit definition but paragraph 8 includes, “In particular, the exemplary embodiments describe a system and method for extracting imaging context information from free-text radiology reports and applying the imaging context information to an associated image so that a user is not required to manually set the image viewing context (e.g., a window width/level in which the associated image is to be viewed).” Paragraph 14 describes this further, 
For cases in which the selected image is not associated with corresponding image viewing context, the method 200 proceeds to a step 260 in which the selected image is displayed on the display 106 using default settings. The default setting may be, for example, predetermined window width/level values. In another example, the default setting may be determined by whether a key image has been identified in the study and setting the default image viewing context to correspond to a body part shown in the key image. A key image is an image noted by a radiologist or other user as being of particular relevance or importance within the clinical context of the patient. It will be understood by those of skill in the art that the user may adjust the default setting, as desired. It will also be understood by those of skill in the art that the default setting may automatically adjust to correspond to a body part extracted from surrounding image references within the report.
But then, what does “associated” really mean? The Specification does not provide examples or description as to what function occurs to achieve an association. Context is a description of the window itself.  The Examiner understands that there is a default view and a second view chosen by the User.
However, Yarger further teaches the method comprising:
displaying the image of the user selection according to a default setting when the user selection is not one of the image references associated with the image viewing context (figure 3, associated paragraphs 37 – 50 The Examiner notes that #320 is the default profile and #330 is a profile determined by the user “In an embodiment, perspectives 320, 330 may use rules to filter information displayed in a perspective. Thus, a default perspective 320 may show all available images, but perspective 330 may be filtered to only show lateral images for a certain subject.”),
displaying the updated image based on a specific user profile (figure 3, paragraph 38, perspectives 320, 330 are software components that save visual component positioning and interactions between images and/or applications based on workflow” – It should be noted that “user profile” appears only once in paragraph 15.  What constitutes a user profile is not disclosed).
wherein the user profile includes the image viewing context generated based on the user preferences and stored as the image viewing context for the updated image (paragraph 38, “Perspectives 320, 330 provide a mechanism to save and display information relevant to a particular user, group, and/or function, for example – The Examiner notes that there is no claimed generated context.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Moriya.  One of ordinary skill in the art at the time of the invention would have added these features to Moriya with the motivation to use medical perspectives to improve medical workflow (Yarger, Abstract).
The Examiner is including paragraph 14 here to explain the “default” limitation above.  (Emphasis added)
[0014] In a step 230, the user selects an image to be viewed from the report via the user interface 104. In a step 240, control module 112 determines whether the selected image is one that is associated with an image viewing context based on the extracted body parts in step 210. For cases in which the selected image is one that is associated with corresponding image viewing context, the method 200 may proceed to a step 250 in which the selected image is displayed on the display 106 using the associated image viewing context. For example, where the user has selected image 79 in series 11 for viewing, the image is displayed using window width/level 200/50. For cases in which the selected image is not associated with corresponding image viewing context, the method 200 proceeds to a step 260 in which the selected image is displayed on the display 106 using default settings. The default setting may be, for example, predetermined window width/level values. In another example, the default setting may be determined by whether a key image has been identified in the study and setting the default image viewing context to correspond to a body part shown in the key image. A key image is an image noted by a radiologist or other user as being of particular relevance or importance within the clinical context of the patient. It will be understood by those of skill in the art that the user may adjust the default setting, as desired. It will also be understood by those of skill in the art that the default setting may automatically adjust to correspond to a body part extracted from surrounding image references within the report.
It should be noted that the claim and the disclosure discuss what occurs but does not limit how this occurs.
Moriya in view of Yarger do not explicitly teach the method comprising:
displaying the image of the user selection according to a default setting when the user selection is not one of the image references associated with the image viewing context, 
wherein the default setting automatically adjusts to correspond to a body part extracted from a surrounding image reference within the report;
However, McDaniel further teaches the method comprising:
displaying the image of the user selection according to a default setting when the user selection is not one of the image references associated with the image viewing context (paragraph 32, new settings), 
wherein the default setting automatically adjusts to correspond to a body part extracted from a surrounding image reference within the report (paragraph 33, replace the default image processing settings – As noted above, how the “automatically adjust” occurs is not claimed and not disclosed. What “automatically” means is understood broadly to be computer assisted);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Moriya in view of Yarger.  One of ordinary skill in the art at the time of the invention would have added these features to Moriya in view of Yarger with the motivation to define the nature of the execution of the image processing operation to be performed. (McDaniel, Paragraph 21).
As per claim 2, Moriya in view of Yarger and McDaniel teaches the method of claim 1 as described above.
Moriya further teaches the method wherein extracting image references and body parts associated with the image references includes:
determining text structure boundaries to identify each text structure in the report (paragraph 163);
extracting image references from each text structure (paragraphs 163); and
extracting a body part associated with each of the image references from a surrounding text in the report (paragraph 164).
As per claim 3, Moriya in view of Yarger and McDaniel teaches the method of claim 1 as described above.
Moriya further teaches the method wherein displaying the image of the user selection includes displaying the image according to the image viewing context associated with the one of the image references (paragraphs 168 – 169), when the user selection is one of the image references associated with the image viewing context (paragraph 169).
As per claim 5, Moriya in view of Yarger and McDaniel teaches the method of claim 1 as described above.
Moriya further teaches the method wherein the default setting is one of a predetermined image viewing context and key image viewing context mapped to a body part of an identified key image (paragraph 157).
	As explained above, the user has the ability to define the display conditions as desired. Although Moriya does not explicitly describe the claimed display conditions, they are customizable.
As per claim 6, Moriya in view of Yarger and McDaniel teaches the method of claim 5 as described above.
Moriya further teaches the method comprising:
adjusting the predetermined image viewing context based upon a user input (paragraphs 157, display conditions).
As per claim 7, Moriya in view of Yarger and McDaniel teaches the method of claim 1 as described above.
Moriya further teaches the method wherein the image viewing context is a window width/level (paragraph 160).
As per claim 10, Moriya in view of Yarger and McDaniel teaches the method of claim 1 as described above.
Moriya further teaches the method comprising: 
receiving an updated image viewing context and displaying the image according to the  updated image viewing context (figure 6. Paragraph 112 –There is no context as to when or how the “updated” occurs).
As per claim 11,
Moriya in view of Yarger and McDaniel teaches a system for automatically setting image viewing context as described above in claim 1.
As per claim 12, Moriya in view of Yarger and McDaniel teaches the system of claim 11 as described above.
Moriya further teaches the system as described above in claim 2.
As per claim 13, Moriya in view of Yarger and McDaniel teaches the system of claim 11 as described above.
Moriya further teaches the system as described above in claim 3.
As per claim 20,
Moriya in view of Yarger and McDaniel teaches a non-transitory computer-readable storage medium including a set of instructions executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations as described above in claim 1.
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
III. THE 35 U.S.C. § 103 REJECTIONS SHOULD BE WITHDRAWN
The Applicant states, “Applicant notes that the present Specification defines a modality as a type of imaging (X-ray, MRI, CT). (Specification, ¶ [0013].)” It should be noted that the Specification provides does not ‘define.’ The full sentence in context, (Emphasis added) 
[0013] In a step 220, the processor 102 looks up the extracted body parts in the look-up table 114 so that the extracted image reference associated with each of the extracted body parts is also associated with a corresponding image viewing context (e.g., window width/level). The look-up table 114 may also map the body parts to image viewing context based on a modality (e.g., CT, MRI, X-ray) of the image. For example, a window width/level for the same body part may be different for a CT image and an MRI image. Fig. 3 shows a table of examples of different ways in which image references may be associated with body parts and image viewing context. It will be understood by those of skill in the art that Fig. 3 is exemplary only and does not show a comprehensive list of all possible body part/image viewing context combinations.
Note that these are a non-limiting list of examples only and not a true definition.
The Appellant further states, “The Examiner asserts that Moriya' s "lesion character" teaches or suggests a "modality" as claimed. However, the claimed limitation is, “wherein the corresponding image viewing context is specific to a modality of the image to be viewed;” It is interesting to note that the Applicant has taken one word out of a limitation and then states that Examiner is performing a step.  However, what does the Specification state about the word ‘specific.”
The word ‘specific’ only appears within the Specification 5 times.   The first in paragraph 8 as, “Although the exemplary embodiments are specifically described in regard to …” Next in paragraph 10 as, “The processor 102 includes a Natural Language Processing (NLP) module 110 that extracts the most specific body part/anatomy surrounding …” Third in paragraph 13 as, “The processor 102 will attempt to map the most specific body part in the look-up table 114.”  Fourth and fifth in paragraph 15 as, “Image viewing context preferences may be user-specific so that the updated image viewing context may be stored to specific user profiles.” Note how the Specification, paragraphs 10 and related 13 describes specific as a NLP determination or a word choice determination.  Or, paragraph 15 describes specific as a user preference.  Therefore, in understanding what is meant by the “specific to a modality,” the Examiner understands this based upon BRI in light of the Specification.
In fact, the Specification never discloses having a “corresponding image viewing context is specific to a modality.”  As shown above in paragraph 13, the invention “may also map the body parts to image viewing context based on a modality (e.g., CT, MRI, X-ray) of the image.”  However, this is not described in a limiting manor.  As further stated in paragraph 13, “It will be understood by those of skill in the art that Fig. 3 is exemplary only and does not show a comprehensive list of all possible body part/image viewing context combinations.”
The Applicant states, “The present "modality" and Moriya' s "lesion character" are completely different. The present "modality" of amended claim 1 is a type of imaging scan; Moriya' s "lesion character" refers to characters that include disease names, keywords, or symbols representing a disease name.” Keeping in mind that the Applicant has again taken one word out of a complete limitation, the Applicant has not shown why the Examiner’s interpretation of the disclosed invention is wrong. The only way that he has done so was to read the claimed limitation without using the Specification.  The Examiner follows MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
The Applicant has not first explained how the Examiner’s reading of the limitation, not just one word, in light of the Specification was incorrect.  The Examiner notes that there is nothing within the Specification that describes an image context specific to a modality. At best, it describes a image context “based on a modality.” As the Applicant knows, “based on” implies some non-direct relationship. In this case, that relationship between modality and image context is not disclosed.
The next issue is with Applicant’s argument is the actual claim limitation itself. As originally claimed:
mapping each of the body parts to an image viewing context so that image references associated with the body parts are associated with the image viewing context, said image viewing context including display settings for displaying an image, wherein mapping each of the body parts to an image viewing context includes locating each of the body parts in a look-up table which maps body parts to a corresponding image viewing context, wherein the corresponding image viewing context is specific to a modality of the image to be viewed;
It should be noted that the Examiner has to first understand what are the functional steps and what are the descriptive steps.  As this is a collection of limitations, breaking it up into smaller parts makes reading the entirety clearer.
mapping each of the body parts to an image viewing context so that image references associated with the body parts are associated with the image viewing context, 
said image viewing context including display settings for displaying an image,
wherein mapping each of the body parts to an image viewing context includes locating each of the body parts in a look-up table which maps body parts to a corresponding image viewing context,
wherein the corresponding image viewing context is specific to a modality of the image to be viewed;
First, the only functional step is “mapping each of the body parts to an image viewing context” with the intended result being “so that image references associated with the body parts are associated with the image viewing context.”  It should be emphasized that the Specification does not require a specific step for map or mapping.  There is not disclosed required result of the step.  Second, although the “image viewing context including display settings,” those settings are never claimed to be used.
Regarding “wherein mapping each of the body parts to an image viewing context includes locating each of the body parts in a look-up table which maps body parts to a corresponding image viewing context,” several important parts should be emphasized. How “locating” occurs is not claimed and the desired result is also not claimed. For example, the result of locating is not used in another step and locating could be performed mentally.  The “look-up” table is used by the claim as a source of information with an intended function. The look-up table is not positively claimed as used.  The claim does not first describe creating a look-up. Also, could have, but does not claim the steps of receiving information from the look-up table and then degerming, or the steps of using the received information a to determine a image viewing context.
It is the Examiner’s point that the claim limitations are not specific. The Specification is not specific. The result is a nonfunctional description of a result.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadikali, U.S. Pre-Grant Publication 2006/0132508 A multi-planar image viewing system for displaying first and second selectable indicia on a display for application to a launching series having an initial planar orientation.
Csurka U.S. Pre-Grant Publication 2009/0208118 An apparatus and method are disclosed for context dependent cropping of a source image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626